Citation Nr: 1314024	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  08-24 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial higher (compensable) rating for residuals of a stab wound of the back (back scar).  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran had active service from January 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 RO rating decision that, in pertinent part, granted service connection and a noncompensable rating for residuals of a stab wound of the back, effective February 22, 2007.  By this decision, the RO also, in pertinent part, denied service connection for a cervical spine disability.  

In March 2010, the Board, in pertinent part, remanded the issue of entitlement to service connection for a cervical spine disability, to include as secondary to residuals of a stab wound of the back, for further development, and remanded the issue of entitlement to an initial higher (compensable) rating for residuals of a stab wound of the back for the issuance of a statement of the case which was issued in June 2011.  

In May 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record. 

A November 2012 Board decision denied service connection for a cervical spine disability.  That decision remanded the stab wound increased rating claim for further development and consideration. 


FINDING OF FACT

Since service connection was established, the back scar is manifested by a well-healed, 1.0 by 1.0 centimeter linear scar which is stable, minimally adherent to the underlying tissue, and slightly lighter than the surrounding tissue; it is not tender or painful; there is no underlying soft tissue damage; frequent loss of skin; or any actual or functional limitation attributable to the scar.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for back scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.31, 4.118, Part 4, including Diagnostic Code 7805 (prior to October 23, 2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The present case, however, involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and afforded the appellant the opportunity to give testimony before the Board. 

The Veteran has been afforded a hearing before a VLJ in which she presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  

The Board remanded this claim in November 2012 to obtain additional treatment records and a VA examination.  The Veteran's VA treatment records were entered into the Veteran's Virtual VA electronic folder, private treatment records were obtained, and an examination was obtained.  The Board therefore is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998). 

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II. Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, as in this case, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2012).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

Initially, it should be noted that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment applied to applications for benefits received by VA on or after October 23, 2008, or to those who requested review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  

In this case, the Veteran filed his claim in February 2007, prior to the amendment to the rating criteria.  As there is no request to review the disability under the revised rating criteria, the claim will be reviewed under the criteria in effect prior to October 23, 2008.  

Service connection for a back scar was granted by the RO in December 2007, based on the service treatment records (STRs) which showed that the Veteran was stabbed in the back, and the wound was sutured September 1968.  The wound was noted to have been non-tender at the time.  There was no muscle, nerve or artery damage.  

When examined by VA in November 2007, the Veteran reported that his entire neck became painful after the stabbing.  He complained of constant pain, which he rated as a 9 on a scale of 1 to 10.  He noted the pain required medication.  The examiner review the Veteran's claims file.  The examiner stated that there was no anatomical relationship between the stab wound and the Veteran's neck.  The examiner also noted that there was no nerve, artery, bone, or other structural involvement.  The 1.25 by 0.75 centimeter scar was non-tender, and minimally adherent to the underlying tissue.  Texture around the scar was normal.  The scar was stable, not elevated or depressed, and the color was minimally lighter.  There was no edema, inflammation, or keloid formation.  In an addendum dated in December 2007, the examiner stated that it is less likely as not that the Veteran's cervical spine condition was secondary to the service-connected scar.  The examiner reiterated that there was no anatomical relationship between the stab wound and the Veteran's neck.

A VA neurological examination was conducted in December 2010.  The Veteran's mid-thoracic scar was well-healed and measured 1.0 by 1.0 centimeters.  The scar was not inflamed, non-tender, non-adherent to underlying structures, superficial, and intact with no breakdown.  There was no underlying defect or muscle atrophy.  The examiner stated that the Veteran's scar had no anatomic or physiologic relationship to his cervical spine condition.  Therefore, he opined that it was less likely as not that the Veteran's upper extremity radicular symptoms were caused by the stab wounds.  The examiner opined that it was more likely as not that the upper extremity radiculopathy was secondary to his well-documented, multilevel, nonservice-connected cervical degenerative disc disease.  The diagnosis was healed scar of the mid-thoracic area with no functional impairment.  

A VA examination was conducted in December 2012.  In a January 2013 addendum, the examiner stated that he reviewed the Veteran's claims file.  The Veteran denied specific pain or different sensation in the area of the scar.  The scar was described as a stable, 1.5 by 0.6 centimeters, linear transverse scar with slight underlying tissue loss of about 0.3 centimeters, and no tenderness or underlying fibrosis.  The scar did not cause loss of function or impact his ability to work.  

Applying the rating criteria in effect prior to October 23, 2008 to the facts of this case, the Board finds that the preponderance of the evidence is against a compensable rating for the back scar.

In this case, the Veteran was initially assigned a noncompensable evaluation for his mid thoracic scar under Diagnostic Code 7805, which provided that scars be evaluated on the basis of any related limitation of function of the body part which they affect.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  However, a compensable rating under this Diagnostic Code is not warranted, as several VA examiners have noted that the scar does not affect any functioning.  

Other potentially applicable rating codes in effect prior to October 23, 2008, included Diagnostic Codes 7800, 7801, 7103, and 7804.  

Under Diagnostic Code 7800 (disfigurement of the head, face, or neck) is not for application in the present case. 

Under Diagnostic Code  7801, for scars other than head, face, or neck, that are deep or that cause limited motion, a 10 percent disability rating is for assignment for an area or areas exceeding 6 square inches; a 20 percent rating is assigned for an area or areas exceeding 12 square inches; a 30 percent rating is warranted for an area or areas exceeding 72 square inches, and a 40 percent rating is assigned for an area or areas exceeding 144 square inches.  The area of the scar at issue is far too small for these criteria to be applicable.  

Diagnostic Code 7802, provided for a 10 percent evaluation for scars, other than the head, face, or neck that are superficial, do not cause limited motion and have an area or areas of 144 square inches or greater.  As noted above, the Veteran's scar does not approach this area.  

Under Diagnostic Code  7803 a 10 percent evaluation was assigned for unstable, superficial scars.  The Veteran's scar has been noted to be stable.  

Diagnostic Code 7804 provided for a 10 percent evaluation for a scar that is superficial and painful.  The Veteran reported a history of pain and numbness due to the scar during the course of his appeal.  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Where service connection is in effect for one diagnosis involving some component of an anatomical or functional system, and there are additional diagnoses concerning pathology of that system of record, there must be evidence that permits the adjudicators to distinguish between manifestations that are service-connected and those that are not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  Several VA examiners opined that the service-connected scar was non-painful and unrelated to the cervical spine and upper extremity radicular complaints.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether a particular symptom is related to his service-connected scar, as opposed to the residuals of nonservice-connected degenerative disc disease of the cervical spine, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In this case, the clinical findings on the VA examinations and the numerous outpatient notes during the pendency of the appeal did not reveal any objective evidence of the findings necessary for a compensable evaluation under any of the applicable rating criteria in effect prior to from October 23, 2008.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's back scar is consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  Id.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In addition, a VA examiner has stated that the Veteran's back scar does not impact his ability to work.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An initial compensable evaluation for back scar is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


